Citation Nr: 1439472	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-28 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and C.M.

ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to November 1968.  

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The claims were remanded by the Board in February 2014 for additional development.  The development has been accomplished.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is the result of noise exposure in service.

2.  Tinnitus is the result of noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the Board is granting the claims of service connection, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement. All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 



Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record shows that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Veteran was an infantryman and served in combat.  The Veteran assertions as to noise exposure in service are credible and consistent with the circumstances of his service, as indicated in official military records. 

The service treatment records include a separation examination.  At the time the Veteran denied a history of hearing loss.    

After service, private audiology testing showed a bilateral hearing loss disability under 38 C.F.R. § 3.385 between October 1991 and November 1995.  VA records show that in March 2010 the Veteran complained of a trouble hearing ringing in the ears for a long time.  



In May 2010 on VA examination, the Veteran described noise exposure in service and his post-service occupation noise exposure to include working as a machinist for 30 years where he was issued earplugs.  The Veteran described recreational noise exposure to hunting without hearing protection, to motorcycle riding, and to the use of lawn equipment and power tools with earmuffs.

The Veteran stated that he had tinnitus, but he could not recall the date of onset and circumstance, but that it probably followed noise from an explosion in Vietnam.  The diagnosis was sensorineural hearing loss in the right ear and in the left ear.  

In a private audiology report in May 2013, the Veteran described tinnitus and hearing loss beginning after he returned from Vietnam.  The diagnosis was hearing loss and tinnitus.  The private audiologist stated that it was at least as likely as not that hearing loss and tinnitus were related to noise exposure in service due to the inherent nature of the Veteran's military duties and due the timing of the onset of hearing loss and tinnitus.  

In July 2013, the Veteran testified that tinnitus began right after he returned from service, but that he did not seek treatment.  The Veteran's spouse stated that the Veteran had had tinnitus since they were first married, forty-two years earlier and that the Veteran's hearing had become progressively worse.  

In July 2013 letter, he Veteran's former employer stated that the Veteran was employed as a machinist between March 1991 and October 2009 and that he was given several hearing examinations and, due to the results, was fitted with custom ear plugs.

In May 2014 on VA examination, the Veteran stated that tinnitus had on set during service.  Audiology testing showed a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner concluded that it was less likely than not that the hearing loss and tinnitus were related to service.  



The VA examiner explained that service treatment records contained no mention of hearing loss or tinnitus and that the Veteran's report of delayed onset hearing loss and tinnitus was inconsistent with the medical literature, pertaining to noise-induced hearing loss and tinnitus.  The examiner stated that research studies had shown that hazardous noise exposure had an immediate effect on hearing and did not have delayed onset or did it progress or have a cumulative effect.  

Analysis 

On the basis of service treatment records alone, a bilateral hearing loss disability or tinnitus was not affirmatively shown to be present in service. 

Although the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus at separation, he can still establish service connection by submitting evidence that a current disability is the result of an injury, disease, or event in service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Veteran's assertions as to noise exposure in service are credible and consistent with the circumstances of his service as an infantryman, who served in combat as shown by official military records. 

And there is evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385 and of tinnitus.  A hearing loss disability by audiogram was first shown in 1991. 

As there is evidence of current bilateral hearing loss disability under 38 C.F.R. § 3.385 and of tinnitus, and evidence of in-service noise exposure, the remaining element to establish service connection is a causal relationship between the current disabilities and noise exposure in service, the so called "nexus" requirement.  Shedden, at 1167.






On the "nexus" requirement, there is evidence for and against the claim.  

As for the favorable evidence, a private audiologist stated that it was at least as likely as not that hearing loss and tinnitus were related to noise exposure in service due to the inherent nature of the Veteran's military duties and due the timing of the onset of hearing loss and tinnitus.  

In July 2013, the Veteran testified that tinnitus began right after he returned from service, but that he did not seek treatment.  The Veteran's spouse stated that the Veteran had had tinnitus since they were first married, forty-two years earlier and that the Veteran's hearing had become progressively worse.  

As for the evidence against the claim, on VA examination in May 2014, the VA examiner concluded that it was less likely than not that the hearing loss and tinnitus were related to service.  The VA examiner explained that service treatment records contained no mention of hearing loss or tinnitus and that the Veteran's report of delayed onset hearing loss and tinnitus was inconsistent with the medical literature, pertaining to noise-induced hearing loss and tinnitus.  The examiner stated that research studies had shown that hazardous noise exposure had an immediate effect on hearing and did not have delayed onset or did it progress or have a cumulative effect.  

The Veteran is competent to describe noise exposure and impaired hearing or tinnitus, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  






As there is a reasonable factual basis for the conclusions for and against the claim, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability or tinnitus. 

Therefore the Veteran prevails. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


